DETAILED ACTION

The amendment filed 4 November 2020 has been entered.  Claim 22 is cancelled.  Claims 32 is new.  Claims 1-11, 14, 15, 18-21 and 30-32 are pending. 
The previous rejections under 35 U.S.C. 112 (a) and 112 (b) are withdrawn in light of Applicants’ amendment and remarks filed 4 November 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the recitation “wherein said piazza is packaged in an external packaging” renders the claim indefinite because it is not clear what distinguishes “an external package” from a “package.” 
Regarding claim 32, the recitation “where said raised circular edge is biased against said package thereby minimizing contact between said surface topping and said external packaging” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 8, 9, 14, 15, 18-21, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. et al. (US 2013/0101698).
Regarding claims 1, 2, 4, 5, 8, 9, 14, 15, 21 and 32, Coleman et al. discloses a shelf-stable food product comprising a baked dough component and savory filling and having a water activity of between 0.5 to 0.8 (i.e. topping – Abstract, [0007],[0015]).  Coleman et al. discloses that the baked and filled shelf-stable food products are individually wrapped in a package ([0047]).  
While Coleman et al. does not use the term “surface topping,” it is clear that the filling may be placed on the surface of the dough ([0016]).  Coleman et al. discloses wherein the baked dough component is adjacent to and interfaces with the filling component.  Moreover, Coleman et al. discloses that in some aspects, the filling component is partially encases by the dough component such that a least a portion of the filling component is exposed (i.e. visible -[0016]).  Here the encased portion is considered an edge.
Given, Coleman et al. disclose that the dough can be shaped into a desired dough shape ([0044]), it would have been obvious to one of ordinary skill in the art to have shaped the dough into any shape including a round shape.  Note, any shape would have a circumference length.  The skilled artisan would have been motivated to form an encasement, i.e. edge, around the entire circumference for merely design preferences or to assure the exposed filling is enclosed.    
While Coleman et al. discloses wherein the filling can comprise an antimicrobial (i.e. preservative- [0040]), Coleman et al. does not disclose that the antimicrobial is required.

Coleman et al. discloses that the difference between the water activities of the baked dough component and the filling component is less than about 0.1 (i.e. substantially equivalent water activity (Aw) – [0015]).  
Coleman et al. discloses that the filling ingredients can vary depending on the desired end product ([0041]).  Coleman et al. discloses the filling comprises a flavor component including tomato-based powder or paste to provide a pizza flavor to the filling ([0041]).  Coleman et al. also discloses the flavor component can comprise cheese ([0041]).  Coleman et al. disclose the particular flavor or combinations of flavors can be selected to provide the desired flavor profile to the filling ([0041]). 
Given Coleman et al. discloses the flavor component can be selected to provide the desired flavor profile to the filling, since Coleman et al. discloses tomato-based and cheese flavor components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have filled the dough with cheese or a combination of cheese and tomato-based flavor components wherein the combination is layered (i.e. separate and with a visible interface).  Moreover, given Coleman et al. discloses a filling having a water activity 0.4 to about 0.9, absence evidence to the contrary, it would have been obvious to have compiled each filling to have any water activity and moisture content in the disclosed range, including where the water activity of each filling is equivalent and the water content of the tomato-based filling is between 36% and 40% by weight of the tomato-based filling.

Given Coleman et al. discloses a dough component having a moisture content overlapping the claimed range, since Coleman et al. discloses that the filling ingredients can vary depending on the desired end product, and since Coleman et al. discloses a food product having a water activity in the claimed range, one of ordinary skill in the art would have been motivated to adjust, in routine processing, the moisture content of the filling component to obtain a desired texture and flavor while maintaining the required water activity for a shelf-stable food product. 
Coleman et al. also discloses that the baked and filled shelf-stable food products are individually wrapped in a package formed of plastic film, metal foil, or laminates containing one or more of these materials (i.e. metallized film having air and light and air barrier properties- [0047).  Coleman et al. also discloses that the packaging materials may comprise oxygen impermeable and water barriers ([0047]).  Coleman et al. discloses that the baked and filled shelf-stable food products have a shelf life of at least about six months when stored at about 70ºF, in hermetically sealed film packaging ([0047]).
Given Coleman et al. disclose the filled shelf-stable food products are individually wrapped in a package, it necessarily follows that the package is external, and would abut the highest parts of the product protecting the lower areas, i.e. where the toppings are placed.  

claim 3, Coleman et al. discloses all of the claim limitations as set forth above.  Here, the instantly claimed water activity of the pizza and that taught by Coleman et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
Regarding claim 6, Coleman et al. discloses all of the claim limitations as set forth above.  Coleman et al. discloses wherein the baked dough comprises flour, leavening agent, salt ([0026]/Table 1).  Coleman et al. discloses exemplary leavening agents included yeast ([0033] - i.e. leavening agent of natural origin).
 Regarding claim 18, Coleman et al. discloses all of the claim limitations as set forth above.  Coleman et al. also discloses that the flavor component of the filling may comprise meat, including pepperoni (i.e. cured meat –[0042]-[0043]).  
Regarding claims 19 and 20, Coleman et al. discloses all of the claim limitations as set forth above.  Coleman et al. also discloses that the prepared dough is shaped and the dough and filling are then combined ([0045]).  
Coleman et al. discloses that the dough is formed into a product with desired size and shape ([0045]).  Therefore, one of ordinary skill in the art before the effective filing date of the present application would have formed the dough into any shape and size because these parameters are merely a matter of choice (see MPEP §2144.04 IV)
claim 31, Coleman et al. discloses all of the claim limitations as set forth above.  Given Coleman et al. discloses the filling component is partially encases by the dough component such that a least a portion of the filling component is exposed (i.e. visible -[0016]), it would have been obvious to one of ordinary skill in the art to have composed the product to include an exposed component comprising a majority of the top.  The skilled artisan would have been motivated to do so based on a preference for a desired appearance.  

Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2013/0101698) as applied to claim 1, and further in view of Slocum (“Homemade Pizza Dough” – Country Living, https://www.countryliving.com/food-drinks/recipes/a3762/homemade-pizza-dough-recipe-clv0911/, August 2011, downloaded 28 August 2019).
Regarding claim 7, Coleman et al. discloses all of the claim limitations as set forth above.  Coleman et al. discloses a dough comprising vegetable oils and fats; emulsifier (i.e. baking processing aid), and enzymes (i.e. baking processing aid) ([0031]-[0032], [0034]-[0035], [0050]/Table 2).
Coleman et al. is silent with respect to apple cider vinegar.
Slocum teaches dough comprising flour, yeast, olive oil, salt and cider vinegar.  Given Slocum teaches that it was known to include cider vinegar in dough compositions intended for topped or filled food products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have added cider vinegar to the dough composition of Coleman et al..
claim 30, Coleman et al. discloses all of the claim limitations as set forth above.  
While Coleman et al. discloses that suitable vegetable oils include palm, corn, canola, sunflower seed, cottonseed and soybean oils, the reference is silent with respect to extra virgin olive oil, high oleic sunflower oil or a mixture thereof.
Given Coleman et al. disclose vegetable oils generally, since Coleman et al. discloses that the suitable oils are not limited, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have chosen and vegetable oil, including extra virgin olive oil, high oleic sunflower oil or a mixture thereof, and arrive at the present invention.  One of ordinary skill in the art would have been motivated to try different vegetable oils based on sensory and health properties. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2013/0101698) as applied to claim 1, and further in view of Emiko Davies (“Pizza with Homemade Mascarpone & Speck” - http://www.emikodavies.com/blog/pizza-with-homemade-mascarpone-speck/, March 2014, downloaded 28 August 2019).
Regarding claims 10 and 11, Coleman et al. discloses all of the claim limitations as set forth above.  While Coleman et al. discloses the flavor component can comprise cheese including cheddar cheese, Swiss cheese, Monterey Jack cheese, Romano cheese, Gorgonzola cheese, Parmesan cheese, blue cheese, Muenster cheese, Asiago cheese, or a combination thereof  ([0041]), the reference is silent regarding mascarpone.  

Moreover, given Coleman et al. discloses a combination of cheese flavor components may be used in the filling, it would have been obvious to one of ordinary skill in the art to have used a combination of cheeses, including combinations with mascarpone cheese.  The skilled artisan would have adjusted, in routine processing, the ratio of each cheese to obtain a desired flavor profile while maintaining the required water activity in the filling and final shelf-stable food product.
Response to Arguments
Applicants’ arguments filed 4 November 2020 have been fully considered but they are not persuasive. 
Applicants submit “none of the cited combinations of prior art teach or suggest a pizza-like product with a raised circular edge extending the whole circumferential length of the product.”  Applicants note that the presence of the edge is not “trivial.”  Applicants submit this “edge inhibits the external packing from touching the surface topping.”
While this attribute may not be insignificant, having circular edges extending the whole circumference of a pizza is not unexpected.  Moreover, it would not be unexpected that packaging wrapped around this type of structure would certainly touch any extended edges.

The claimed invention does not require that all of the topping be visible.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796